DENIED and Opinion Filed November 21, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01200-CV

                                IN RE CANDACE BELL, Relator

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-15-12975

                              MEMORANDUM OPINION
                     Before Justices Whitehill, Partida-Kipness, and Pedersen
                                   Opinion by Justice Whitehill
       Before the court is relator’s petition for writ of mandamus. Entitlement to mandamus relief

requires relator to show both that the trial court has clearly abused its discretion and that relators

have no adequate appellate remedy. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). After reviewing the petition for writ of mandamus and the

applicable law, we conclude relator has not shown she is entitled to the relief requested.

Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the

court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
191200F.P05                                         JUSTICE